Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/2022 has been entered.  



Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15, 18-26 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Claim 15 is directed towards a method, thus meeting the Step 1 eligibility criterion. The claim does recite the abstract concept of a commercial interaction – i.e. including advertising activities/behaviors and business relations/sales activities, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: formulating a merchant-funded reward (MFR) to offer to a customer/notifying the customer of the MFR/receiving a request from a customer to opt-in to the MFR/in response to receiving the request: linking a payment instrument of the customer to the MFR, terminating a default customer enrollment in a conventional, issuer-funded rewards program, triggering an enrollment of the payment instrument in a bypass transaction processing network/receiving an authorization request from a merchant to process a transaction initiated using the payment instrument/in response to receiving the authorization request from the merchant, detecting that the payment instrument is linked to the MFR/adjusting the fee imposed on the merchant for processing the transaction, the adjusted fee being a reduced transaction cost/processing the transaction based on the adjusted fee/generating a set of potential MFRs/eliminating, from the set of potential MFRs, potential MFRs comprising a cost to the merchant above a threshold cost, said threshold cost that is a predetermined amount or a predetermined percentage of the purchase price of the products being purchased/calculating, for each potential MFR remaining in the set, a customer received value based at least in part on the data in the database/further calculating, for each MFR in the set, the difference between a first, customer received, value and a second, merchant cost, value/selecting an MFR with the greatest difference between first and second values/communicating the selected MFR to the notifying device to offer to the customer/routing the authorization request. Claim 1 also recites the abstract concept of a mathematical concept – i.e. mathematical calculations/relationships, which has been identified as an abstract idea by the 2019 PEG: adjusting the fee imposed on the merchant for processing the transaction, the adjusted fee being a reduced transaction cost/calculating, for each potential MFR remaining in the set, a customer received value based at least in part on the data in the database/further calculating, for each MFR in the set, the difference between a first customer received value and a second merchant cost value.
This judicial exception is not integrated into a practical application. Claim 15 includes the additional limitations of a merchant computer system processor/database/notifying device/bypass transaction processing network, which represent generic computing elements; Applicant defines the bypass transaction processing network in the Spec. as “an alternative or bypass transaction processing network. The bypass transaction processing network may automatically track customer reward activity and apply appropriate fee schedules”, “Network 516 may be a bypass transaction processing network.” The additional elements, alone or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea.
Claim 15 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above with respect to the integration of the judicial exception into a practical application, the additional elements used to implement the claimed invention represent generic computing elements that perform the claimed limitations. They are recited at a high level of generality. Generic computers performing generic functions do not amount to significantly more than the abstract idea. Therefore, Claim 15 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 15 does not amount to significantly more than the abstract idea itself. The claim is not patent eligible.
Remaining dependent claims 18-26 further narrow the abstract ideas of the independent claims themselves. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  


 The prior art of record does not teach neither singly nor in combination the limitations of claims 15, 18-26.



Response to Arguments
	The Applicant’s arguments have been fully considered. Applicant argues with substance:

		claimed method limits the conventional practice of transaction processing to a bifurcated two-network transaction processing system that uses opt-ins of merchant offers to determine how to route and process a transaction. Claims 15, 18-26 thus include allowable subject matter under 35 USC 101.
	Processing user transactions, and using opt-ins of merchant offers during the transaction process,  represents a business practice/goal, not another technology/technical field , and it recites the abstract concept of a commercial interaction – i.e. including advertising activities/behaviors and business relations/sales activities, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Optimizing this practice thus pertains to a business practice optimization, not to an improvement to another technology/technical field.	In the instant claimed invention, the claims recite an abstract idea, and the additional elements do not, alone or in combination, represent significantly more than the abstract idea itself, nor do they integrate the judicial exception into a practical application – see Office Action above for the detailed, reasoned 35 USC 101 analysis. The computing elements used to implement the claimed invention – i.e. merchant computer system processor/database/notifying device/bypass transaction processing network- represent generic computing elements. Regarding the bypass transaction processing network, Applicant defines the bypass transaction processing network in the Spec. as “an alternative or bypass transaction processing network. The bypass transaction processing network may automatically track customer reward activity and apply appropriate fee schedules”, “Network 516 may be a bypass transaction processing network”; thus, the bypass transaction processing network represents a generic computing network. The additional elements of Claim 1 do not, alone or in combination, integrate the judicial exception into a practical application: the additional elements, alone or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. There is no technical support/technical evidence in the Applicant’s Spec. that the claimed invention, when implemented, improves the functioning of the computing device itself, or another technology/technical field. The claim is directed to an abstract idea.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandru Cirnu whose telephone number is (571) 272-7775.  The examiner can normally be reached on 8:00 AM - 5:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
5/26/2022